Exhibit 10.1

 

Executive Appointee Agreement

 

THIS AGREEMENT made as of the 31st day of August, 2016, between Portlogic
Systems Inc. a Nevada corporation (the "Employer"); and Michael E. De Valera
(the "Employee").

 

WHEREAS the Employer desires to obtain the benefit of the services of the
Employee, and the Employee desires to render such services on the terms and
conditions set forth.

 

IN CONSIDERATION of the promises and other good and valuable consideration (the
sufficiency and receipt of which are hereby acknowledged) the parties agree as
follows:

 

1. Employment

 

The Employee agrees that he will at all times faith fully, industriously, and to
the best of his skill, ability, experience and talents, perform all of the
duties required of his position. In carrying out these duties and
responsibilities, the Employee shall comply with all Employer policies,
procedures, rules and regulations, both written and oral, as are announced by
the Employer from time to time. It is also understood and agreed to by the
Employee that his assignment, duties and responsibilities and reporting
arrangements may be changed by the Employer in its sole discretion without
causing termination of this agreement.

 

2. Position Title

 

As the Chief Executive Officer, the Employee is required to perform the
following duties and undertake the following responsibilities in a professional
manner.

 

(a) - Setting strategy and vision.

 

(b) - Modeling and setting the company’s culture.

 

(c) - Building and leading the senior executive team.

 

(d) - Allocating capital to the company’s priorities.

 

(e) - Other duties as may arise from time to time and as may be assigned to the
employee.

 

3. Compensation

 

(a) Cash compensation:

 

The employee shall be compensated $1,000 per month as CEO.

 

4. Probation Period

 

It is understood and agreed that the first ninety days of employment shall
constitute a probationary period during which period the Employer may, in its
absolute discretion, terminate the Employee's employment, for any reason without
notice or cause.

 



  

 

 

5. Termination

 

(a) The Employee may at any time terminate this agreement and his employment by
giving not less than two weeks written notice to the Employer.

 

(b) The Employer may terminate this Agreement and the Employee’s employment at
any time, without notice or payment in lieu of notice, for sufficient cause.

 

(c) The employee agrees to return any property of Portlogic Systems Inc. at the
time of termination.

 

6. Confidentiality

 

The Consultant acknowledges and agrees that the Company has certain confidential
information which is defined to include, but not limited to, knowledge of trade
secrets whether patented or not, computer programs, research and development
data, testing and evaluation plans, business plans, opportunities, forecasts,
products, strategies, proposals, suppliers, sales, manuals, work programs,
financial and marketing information, customer lists or names, and information
regarding customers, contracts and accounts of the Company whether printed,
stored electronically, or provided verbally (the “Confidential Information

 

7. Ownership and Return of Property

 

All property including, but not limited to, files, manuals, equipment,
securities, and monies of any and all customers of the Company related to the
provision of the Services that are, from time to time, in the possession or
control of the Consultant will be, at all times, the exclusive property of the
Company. The Employee shall forthwith deliver all aforesaid property to the
Company on the earlier of:

 

(a) The completion or termination of this Agreement by employee or employer.

 

(b) Upon the request, at any time, by the Employer.

 

8. Laws

 

This agreement shall be governed by the laws of the Province of Ontario.

 

9. Independent Legal Advice

 

The Employee acknowledges that the Employer has provided the Employee with a
reasonable opportunity to obtain independent legal advice with respect to this
agreement, and that either:

 

(a) The Employee has had such independent legal advice prior to executing this
agreement, or;

 

(b) The Employee has willingly chosen not to obtain such advice and to execute
this agreement without having obtained such advice.

 

10. Entire Agreement

 

This agreement contains the entire agreement between the parties, superseding in
all respects any and all prior oral or written agreements or understandings
pertaining to the employment of the Employee by the Employer and shall be
amended or modified only by written instrument signed by both of the parties
hereto.

 

11. Severability

 

The parties hereto agree that in the event any article or part thereof of this
agreement is held to be unenforceable or invalid then said article or part shall
be struck and all remaining provision shall remain in full force and effect.

 



 2 

 

 

IN WITNESS WHEREOF the Employer has caused this agreement to be executed by its
duly authorized officers and the Employee has set his hand as of the date first
above written.

 

SIGNED, SEALED AND DELIVERED in the presence of:

 

The Employee: Michael E. De Valera

 



/s/ Michael E. De Valera   [Signature of Employer Rep]       (Signatute of the
Employee)       The Employee Rep: Evangelos A. Soukas       /s/ Evangelos A.
Soukas   [Signature of Employer Rep]       PORTLOGIC SYSTEMS INC.       /s/
Jueane Thiessen   Jueane Thiessen   CFO, Portlogic Systems  

 

 

3

 

